DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Receipt is acknowledged of the amendment filed 3/29/2022. Claims 1, 4-5, 7-9, 12, 15, 16, 18, 21-24, 27, 28, 30, 33, 34, 36-38, 41, 44 and 45 have been amended. Claims 47-58 have been added. Claims 2, 3, 13, 14, 19, 20, 25, 26, 31, 32, 42 and 43 have been canceled. Claims 1, 4-12, 15-18, 21-24, 27-30, 33-41 and 44-58 are pending and an action is as follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-12, 15-18, 21-24, 27-30, 33-41 and 44-58  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 15-18, 21-24, 27-30, 33-41 and 44-58 are rejected under 35 U.S.C. 103 as being unpatentable over Yi US 2020/0280984 (hereinafter Yi) and YAO et al. US 2020/0252843 (hereinafter YAO) and HOOLI US 2021/0243807 (hereinafter HOOLI).

Regarding claim 1, Yi teaches a method of wireless communication performed by a network node (the source cell operates to initiate a handover procedure using the UE. [Yi, ¶79-¶80]), comprising: 
configuring a bandwidth part (BWP) switching configuration of a user equipment (UE) in connection with a handover based at least in part on a BWP switching rule (the handover request operates to configure the UE for handover (mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
performing the handover [Yi, ¶79-¶82 and ¶85 (the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover is performed)].
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]. (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication), but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprises a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively ), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to an subset BWP experiencing less interference.

Regarding claim 4, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], if the source BWP contains the target BWP (the bandwidth switching of Yi in Figure 8 allows/permits for a UE to switch BWPs wherein the source BWP, which may be set as BWP1, contains the target BWP, BWP2. See the frequency chart of Figure 8 for intra-frequency handovers. Additionally intra cell handovers wherein the additional carrier is part of the wideband, thus making the target band that is narrower than the source bandwidth part [Yi, ¶85-¶86]). 

Regarding claim 5, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP (the switching rule considers the default BWP configuration and UE capability which comprises permits the switching of (source and target) BWPs at different times [YI, ¶106-¶111]. Wherein the source BWP1, may contain the target BWP, BWP2. See the frequency chart of Figure 8 of Yi for intra-frequency handovers. Additionally, for intra cell handovers a BWP switch from a source BWP to a target BWP may be performed by switching BWPs from the wideband to another carrier within the wideband frequencies as per Yi, ¶85-¶86) 

Regarding claim 6, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the DAPS handover is an intra-frequency handover (Yi teaches wherein the handover is an inter-frequency handover [Yi, ¶85], in combination with YAO which shows support for the handover being performed using a 2 protocol stack of the UE [YAO, ¶3-¶4]). 
The motivation to combine Yi, with YAO is the same as that which was presented in the rejection of claim 1 above.

Regarding claim 7, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein configuring the BWP switching configuration further comprises: configuring the UE to switch at least one of a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], or the target BWP during the DAPS handover (Yi teaches wherein the handover is an inter-frequency handover [Yi, ¶85] wherein the source BWP is switched from a first bandwidth part to a target BWP for the target cell [Yi, Figure 8 (switched BWPs) and ¶85. Also see Yi, ¶86 for the source BWP (wideband carrier) to target BWP (additional carrier within the wideband)], in combination with YAO which shows support for the handover being performed using a 2 protocol stack of the UE [YAO, ¶3-¶4]). 
The motivation to combine Yi, with YAO and HOOLI is the same as that which was presented in the rejection of claim 1 above.

Regarding claim 8, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein, when the DAPS handover is an inter-frequency handover, configuring the BWP switching configuration further comprises: configuring a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], of the UE as a first component carrier; and configuring the target BWP of the UE as a second component carrier [Yi, ¶85-¶86 (intra frequency handover and intra cell handovers to configure BWP switching comprising a source BWP of the UE having a frequency position (carrier/wideband carrier) for the first BWP and the a second/shared frequency position (second component carrier/additional carrier within the wideband) for the target cell. YAO teaches wherein the handover is a DAPS HO in YAO ¶3)].
The motivation to combine Yi, with YAO and HOOLI is the same as that which was presented in the rejection of claim 1 above.
 
Regarding claim 9,  the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein, when the DAPS handover is an inter-frequency handover, configuring the BWP switching configuration further comprises: configuring a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], of the UE as a first leg of a multi-transmit/receive point (multi-TRP) communication; and configuring the target BWP of the UE as a second leg of the multi-TRP communication (Yi, ¶85-¶86 intra-frequency handover between a source cell (first leg) and a target cell (second leg) using a first DL/UL BWP with the source cell and a second DL/UL BWP with the target cell, wherein the first and second DL/UL BWPs may overlap and share the same frequency as shown in Figure 8 of Yi.). 

Regarding claim 10, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the BWP switching rule indicates that BWP switching is not permitted on a communication link for an intra-frequency handover when the UE is associated with a single communication chain for the communication link.  (The YAO reference teaches a solution wherein the handover must be performed using the two stack protocol handover method (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time.  To utilize a single communication chain for the communication link would not allow for the make before break BWP switching to occur and therefore result in unacceptable latency and is therefore not permitted according to the teachings of YAO. Therefore BWP switching rules associated with this desired outcome of 0ms latency according to YAO would be restricted to only permitting handovers using two stack protocols instead of single communication chain [YAO, Figures 1 and 4 Dual communication chain only rule, ¶3-¶4].
The motivation to combine Yi, with YAO and HOOLI is the same as that which was presented in the rejection of claim 1 above.

Regarding claim 11, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the BWP switching rule indicates that BWP switching is permitted on a communication link for an intra-frequency handover [Yi, ¶84-¶86] when the UE is associated with multiple communication chains for the communication link. (The YAO reference teaches a solution wherein the handover must be performed using the two stack protocol handover method (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time.  To utilize multiple communication chains for the communication link would allow for the make before break BWP switching to occur and therefore result in acceptable latency and is therefore permitted according to the teachings of YAO. Therefore BWP switching rules associated with this desired outcome of 0ms latency according to YAO would be restricted to only permitting handovers using two stack protocols instead of single communication chain [YAO, Figures 1 and 4 Dual communication chain only rule, ¶3-¶4].
The motivation to combine Yi, with YAO and HOOLI is the same as that which was presented in the rejection of claim 1 above.

Regarding claim 12, Yi teaches a method of wireless communication performed by a user equipment (UE) (the source cell operates to initiate a wireless handover procedure using the UE. [Yi, ¶79-¶80]), comprising: 
receiving a bandwidth part (BWP) switching configuration in connection with a handover (the handover request operates received by the UE is to configure the UE for handover), wherein the BWP switching configuration is based at least in part on a BWP switching rule ((mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
performing the handover [Yi, ¶79-¶82 and ¶85 (the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover is performed)]. 
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However, YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]; (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication), but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprises a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to a subset BWP experiencing less interference.

Regarding claim 15, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 12, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], if the source BWP contains a target BWP [See the rejection of claim above 4. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 15.] 

Regarding claim 16, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 12, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP [See the rejection of claim 5 above. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 16]. 

Regarding claim 17, the combination of Yi, in view of YAO and HOOLI teaches the method of claim 12, wherein, when the DAPS handover is an intra-frequency handover [See the rejection of claim 6 above. The rationale applied to the rejection of claim 6 is hereby applied to the rejection of claim 17]. 

Regarding claim 18, Yi teaches a network node for wireless communication [Yi, Figure 14, ¶144], comprising: 
a memory; and one or more processors coupled to the memory, the one or more processors [Yi, Figure 14, ¶145-¶146] configured to: 

configure a bandwidth part (BWP) switching configuration of a user equipment (UE) in connection with a handover based at least in part on a BWP switching rule (the handover request operates to configure the UE for handover (mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
perform the handover [Yi, ¶79-¶82 and ¶85 (the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover is performed)]. 
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]; (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication), but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprising a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to a subset BWP experiencing less interference.

Regarding claim 21, the combination Yi, in view YAO and HOOLI teaches the network node of claim 18, wherein the BWP switching rule indicates BWP switching is permitted for a source, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], BWP if the source BWP contains the target BWP [See the rejection of claim 4 above. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 21.] 

Regarding claim 22, the combination Yi, in view YAO and HOOLI teaches the network node of claim 18, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP [See the rejection of claim 5 above. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 22.] 

Regarding claim 23, the combination of Yi, in view YAO and HOOLI teaches the network node of claim 18, wherein the DAPS handover is an intra-frequency handover [See the rejection of claim 6 above. The rationale applied to the rejection of claim 6 is hereby applied to the rejection of claim 23.] 

Regarding claim 24, Yi teaches a user equipment (UE) for wireless communication [Yi, Figure 12, ¶135-¶138], comprising: 
a memory [Yi, Figure 12, ¶135-¶138]; and one or more processors coupled to the memory, the one or more processors [Yi, Figure 12, ¶135-¶138] configured to: 
receive a bandwidth part (BWP) switching configuration in connection with a dual active protocol stack (DAPS) handover, wherein the BWP switching configuration is based at least in part on a BWP switching rule (the UE received handover request operates to configure the UE for handover (mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
perform the handover [Yi, ¶79-¶82 and ¶85 (the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover is performed)]. 
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However, YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]; (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication), but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprises a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to a subset BWP experiencing less interference.
 
Regarding claim 27, Yi, in view of YAO and HOOLI teaches the UE of claim 24, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP if the source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], contains the target BWP [See the rejection of claim 4 above. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 27.]  

Regarding claim 28, Yi, in view YAO and HOOLI teaches the UE of claim 24, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP [See the rejection of claim 5 above. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 28.]  

Regarding claim 29, Yi, in view YAO or HOOLI teaches the UE of claim 24, wherein, when the DAPS handover is an intra-frequency handover [See the rejection of claim 6 above. The rationale applied to the rejection of claim 6 is hereby applied to the rejection of claim 28.] 

Regarding claim 30, Yi teaches an apparatus for wireless communication [Yi, Figure 14, ¶144 (base station)], comprising:
 means for configuring a bandwidth part (BWP) switching configuration of a user equipment (UE) in connection with a handover based at least in part on a BWP switching rule [Yi, Figure 14, ¶145-¶146 (processor for configuring BWP switching configuration of a UE) (Additionally the handover request operates to configure the UE for handover (mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
means for performing the handover [Yi, ¶79-¶82 and ¶85 (a processor for performing the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover)]. 
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]. (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication) , but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprises a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to a subset BWP experiencing less interference.
 
 
Regarding claim 33, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], if the source BWP contains the target BWP [See the rejection of claim 4 above. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 33.]

Regarding claim 34, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP [See the rejection of claim 5 above. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 34.] 
 
Regarding claim 35, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the DAPS handover is an intra-frequency handover [See the rejection of claim 6 above. The rationale applied to the rejection of claim 6 is hereby applied to the rejection of claim 35.] 
 
Regarding claim 36, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the means for configuring the BWP switching configuration further comprises: means for configuring the UE to switch at least one of a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], or the target BWP during the DAPS handover [See the rejection of claim 7 above. The rationale applied to the rejection of claim 7 is hereby applied to the rejection of claim 36.] 

Regarding claim 37, Yi, in view of YAO and HOOLI teaches wherein the apparatus of claim 30, wherein, when the DAPS handover is an inter-frequency handover, the means for configuring the BWP switching configuration further comprises: means for configuring a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], of the UE as a first component carrier; and means for configuring the target BWP of the UE as a second component carrier [See the rejection of claim 8 above. The rationale applied to the rejection of claim 8 is hereby applied to the rejection of claim 37.] 

Regarding claim 38, the combination of Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein, when the DAPS handover is an inter-frequency handover, the means for configuring the BWP switching configuration further comprises: means for configuring a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], of the UE as a first leg of a multi-transmit/receive point (multi-TRP) communication; and means for configuring a target BWP of the UE as a second leg of the multi-TRP communication [See the rejection of claim 9 above. The rationale applied to the rejection of claim 9 is hereby applied to the rejection of claim 38.] 

Regarding claim 39, the combination of Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the BWP switching rule indicates that BWP switching is not permitted on a communication link for an intra-frequency handover when the UE is associated with a single communication chain for the communication link [See the rejection of claim 10 above. The rationale applied to the rejection of claim 10 is hereby applied to the rejection of claim 39.] 

Regarding claim 40, the combination of Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the BWP switching rule indicates that BWP switching is permitted on a communication link for an intra-frequency handover when the UE is associated with multiple communication chains for the communication link [See the rejection of claim 11 above. The rationale applied to the rejection of claim 11 is hereby applied to the rejection of claim 40.] 
 
Regarding claim 41, Yi teaches an apparatus for wireless communication (A UE of a communication system also comprising a source cell that operates to initiate a wireless handover procedure using the UE. [Yi, ¶79-¶80]), comprising: 
means for [Yi, Figure 12, ¶135-¶138 (processor, memory and transceiver)] receiving a bandwidth part (BWP) switching configuration in connection with a handover, wherein the BWP switching configuration is based at least in part on a BWP switching rule (the handover request operates, when received by the transceiver of the UE, to configure the UE for handover, wherein the BWP switching configuration is based at least in part on a BWP switching rule (mentioned in Yi ¶79-¶82) wherein the configuration of the UE is for Bandwidth Part (BWP) switching in the case of intra-frequency switching (which may intra cell for the addition of a carrier within a wideband carrier as per Yi, ¶85-¶86), whereby the rule (in the case of the intra-frequency handover) is for the UE to perform RF-tuning within the same set of frequencies when handover (HO) from the source cell to the target cell is performed, such that the UE may retune to a set of bandwidth in the target cell than the bandwidth that it was originally tuned to for the source cell prior to the handover [Yi, ¶84-¶85]); and 
performing the DAPS handover [Yi, ¶79-¶82 and ¶85 (the (intra-cell type, for use of another carrier within a current wideband, or intra-frequency type, to switch between bandwidth parts) handover is performed)]. 
While Yi does suggest that the handover, such as the intra-frequency handover of Yi ¶85, is performed based on instruction received by the UE from the source cell, as per Yi, ¶80-¶82, it does not explicitly teach wherein the handover is a Dual Active Protocol Stack Handover (DAPS HO).
However, YAO teaches wherein the handover may be a two stack protocol handover (interpreted as the DAPS HO), wherein the Terminal Device, interpreted as the UE, is a capable of using to two stack protocols to communicatively connect separately to the source network device (source cell) and the target network device (target cell) at the same time [YAO, ¶3-¶4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, indicating an intra-frequency handover between cells, with the teachings of YAO, indicating that the handover may be a two protocol stack type handover for simultaneous connections. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers [YAO, ¶3]; (Examiner Notes that this is beneficial for URLLC which is a use case of 5G NR for ultra-reliable low latency communication), but neither expressly discloses that the associated target BWP comprises a target downlink BWP and a target Uplink BWP.
However, HOOLI teaches wherein a BWP switching rule (Figure 5, 501) associated with a target BWP comprises a target downlink BWP (Figure 7, 731) and a target Uplink BWP (Figure 7, 733) [HOOLI, Figure 7, 733, ¶168-¶169],
wherein the switching rule (Figure 5, 501, ¶166 & ¶168-¶170) indicates at least one of:
the target downlink BWP (Figure 7, 731) being a subset of a source downlink BWP (Figure 7, 703/721) such that a bandwidth of the target downlink BWP (Figure 7, 731) is within a bandwidth of the source downlink BWP (Figure 7, 703/721 – the bandwidth parts 731/7051, 2, 3 or 4 are within the bandwidth of 721/703 respectively), or
the target uplink BWP (sub-bands for 733) being a subset of a source uplink BWP (723) such that a bandwidth of the target uplink BWP is within a bandwidth of the source uplink
BWP (similarly the target UL sub-bands of 733 are subsets of the source UL BWP 723 as shown in Figure 7 and ¶166-¶170 of HOOLI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yi, in view of YAO indicating an intra-frequency handover between cells using a dual stack handover technique for simultaneous connections, with the teachings of HOOLI, indicating that the handover switch may be between a source UL/DL BWP and a target UL/DL BWP, wherein the target BWPs are subsets of the source BWPs. The resulting benefit would have been the ability to reduce interruptions to transmission time during handover to attempt to achieve 0ms latency during handovers in the presence of interference on only a portion of the Source BWP by switching to a subset BWP experiencing less interference.

Regarding claim 44, Yi, in view of YAO and HOOLI teaches the apparatus of claim 41, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], if the source BWP contains the target BWP [See the rejection of claim 4 above. The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 44.]  

Regarding claim 45, Yi, in view of YAO and HOOLI teaches the apparatus of claim 41, wherein the BWP switching rule indicates BWP switching is permitted for a source BWP, comprising the source downlink BWP and the Source uplink BWP [Yi, ¶68], and the target BWP if the source BWP contains the target BWP [See the rejection of claim 5 above. The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 45.] 

Regarding claim 46, Yi, in view of YAO and HOOLI teaches the apparatus of claim 41, wherein, when the DAPS handover is an intra-frequency handover [See the rejection of claim 6 above. The rationale applied to the rejection of claim 6 is hereby applied to the rejection of claim 46.]

Regarding claim 47, Yi, in view of YAO and HOOLI teaches the method of claim 1, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 1 above.

Regarding claim 48, YI, in view of YAO and HOOLI teaches the method of claim 1, wherein the switching rule indicates [HOOLI, ¶68] that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 1 above.

Regarding claim 49, YI, in view of YAO and HOOLI teaches the method of claim 12, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 12 above.


Regarding claim 50, YI, in view of YAO and HOOLI the method of claim 12, wherein the switching rule indicates [HOOLI, ¶68] that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP(similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 12 above.

Regarding claim 51, Yi, in view of YAO and HOOLI the network node of claim 18, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 18 above.

Regarding claim 52, YI, in view of YAO and HOOLI teaches the network node of claim 18, wherein the switching rule [HOOLI, ¶68] indicates that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 12 above.

Regarding claim 53, Yi, in view of YAO and HOOLI teaches the UE of claim 24, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 24 above.

Regarding claim 54, Yi, in view of YAO and HOOLI teaches the UE of claim 24, wherein the switching rule [HOOLI, ¶68] indicates that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP(similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 24 above.

Regarding claim 55, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 30 above.

Regarding claim 56, Yi, in view of YAO and HOOLI teaches the apparatus of claim 30, wherein the switching rule [HOOLI, ¶68] indicates that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP(similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 30 above.

Regarding claim 57, Yi, in view of YAO and HOOLI teaches the apparatus of claim 41, wherein the switching rule [HOOLI, ¶68] indicates that the target downlink BWP is the subset of the source downlink BWP such that the bandwidth of the target downlink BWP is within the bandwidth of the source downlink BWP (similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target downlink BWP and the source downlink BWP are each active [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
	The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 41 above.

Regarding claim 58, Yi, in view of YAO and HOOLI teaches the apparatus of claim 41, wherein the switching rule [HOOLI, ¶68] indicates that the target uplink BWP is the subset of the source uplink BWP such that the bandwidth of the target uplink BWP is within the bandwidth of the source uplink BWP(similarly the target UL/DL sub-bands are subsets of the source UL/DL BWP as shown in Figure 7 and ¶166-¶170 of HOOLI), and wherein the target uplink BWP and the source uplink BWP are each active  [YAO, ¶3-¶4 (active simultaneous communication via the two stacks over the BWPs)].
The motivation to combine the applied references and the resulting benefit of the combination is the same as that which is expressed in the rejection of claim 41 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467